Title: Enclosure: Alexander King to Roger Newberry, 12 September 1791
From: King, Alexander
To: Newberry, Roger



Suffield [Connecticut] 12th. Septemr. 1791
Sir.

In Compliance with your Request of 29th August last, I have sent as Accurate an Estimate as at present can be obtained of the State and produce of the Manufactures of this Town.
Wool The Wollen Manufacture is the Principal and the most Beneficial to the Inhabitants of any that is carried on in this Place. There are in Suffield about 400 Families and about 5 Thousand grown Sheep, which will produce about 25 lb wt. to a Family on an Average. This is all manufactured in the Domestic way except Fulling and Dressing which is done at the Cloathiers Works.
We have One Cloathier in Suffield who carries on a pretty large Branch of Bussiness. In the year 1788 he fulled and Dressed 1500 yd of Wollen Cloath; besides Dying and pressing half as much More; in the year past he has fulled & Dressed 3500 yds of wollen and dyed and presd. about 1800 more which was not fulled; the Cloath thus made is consumed by the Particular Families who manufacture it. The late Premium granted by the Legislature of this State, has in my Opinion contributed to the Increase of Sheep. They have doubled in Number in this Town in less than Four Years; and by proper Attention may yet for a long Time become an increasing Source of Wealth to the Farmer and Manufacturer.
Cotton Of this Article no great Quantities are manufactured in this Place. Some particular Families do a little.
FlaxAbout 20 Thousand Wt. of Flax is Annually manufactured in this Town which is Another important Article of Manufactures, and is done like the Wool in the Domestic Way. The whole of this however is not the Produce of this Town, perhaps One Quarter is purchased from other Places, the usual price of Flax is from 4d to 6d pr lb.
HempThe Culture of Hemp has been attempted this year by some of Our Farmers, how it will produce or how far Succeed is yet unknown. The growth of this year may be Estimated at Two Tuns.
IronThere is a Forge for making Iron Shovels, the Plates are drawn under a Trip Hammer carried by Water. Two Workmen have made the year past One Hundred Dozen. They compute Two & ½ Tuns of Iron and 2500 Bushels of Coal to make 100 Doz. The Owners are now erecting Works upon a larger Plan, to carry Three Trip hammers. They calculate to make 300 Doz yearly for the future and intend to use better Iron than what was work’d last year which was but indifferent. The Price from 7 to 9 Dollars per Doz.
Cotton & Wool Cards Mr Thompson has lately set up making Cotton & Wool Cards in the year past he has made about 12 Hundred pair, he intends to enlarge his Works and expects to make Three Thousand pair a Year.
Nails Very little of this Business is carried on here possibly a Tun of Nail Brads may be worked up in a Year.
Our Black Smiths furnish the Husbandry and Mechanic Tools for the Inhabitants.
Mr Taylor is noted for makeing the best narrow Axes many of which are carried out of the State to Vermont. He makes about 300 a Year Price 6/.
About Ten Tuns of Iron is annually workd up in Suffield & about 10 Thousand Bushels of Coal.
Hides & Tallow 400 Head of Beef Cattle are commonly Bucherd. in Suffield Annually exclusive of those which are killed by perticular Families for their own Consumption. The Hides are manufactured chiefly in Town. Mr Phelps carries on a large Branch of Bussiness and has a very convenient Yard and proper Buildings for the Works, he Usually Tans about 600 grown Hides & 400 Calf Skins besides Sheep and Other Skins. The Other Tanners in Town about 200 grown Hides and one Hund Calf Skins. The price of Hides 2½d calf Skin 5d Seal Leather ⅓ pr lb wt. The Tallow is usually sold to the Tallow Chandler and Soap Boilers in Hartford, fetches about 4d Ruff.
Saddles There are made about  more than what the Inhabitants want for their own Use which are mostly sold out of the state.The Other Branches of Leather Manufactures are mostly made in Town & consumed by the Inhabitants.
Wool Hats Mr Swan commonly manufactures 5 or 6 Hundred wt. of Wool into Hats Yearly. He has made very considerable improvments in making Wool Hats. I have not seen Handsomer or better made Felt Hats either imported or manufactured in America. The price of Hatters Wool is about ⅔ pr lb. wt. Hats from 5/ to 12/.
Potash This Manufacture was early introduced into Suffield in the Year 1761. Mr Zuell and Others Coy of Merchants in Glascow Scotland, Erected Works in this Town to make Potash, which they managed pretty largely for some Years. The Potash then Sold for 60 £ Sterling pr Ton (whether the Bounty was included in that Sum I am not able to say). Since those works were thrown up the Bussiness has been carried on by some of the Inhabitants. To this Time it is computed about 600 Bushels of Ashes will make a Tun after the Old Manner & Process. The New has never yet been tried here. The average price of Ashes about 7d delv’d at the Works. They make about 5 Tons a year which sells in New York for 30 or 31 lawful Money.
Lumber Grangers & Elys Mill erected on the west Bank of Connecticutt River, saws about 300 Thousand feet of Boards Plank and Other Stuff a year. There are 5 or 6 Other Mills in Town which Alltogether probably saw half as much more. Most of the Timber is white Pine floated down connecticutt River in the Spring Freshets. The average price of Boards about 33/ Lawful Mony pr Thousand. 400 Thousand Shingles are made Annually from Timber which comes down the River likewise price about 12/ pr Tousand.

Wheel Carriages Mr. Dewey is noted for making the Best Wheels for Carriages of all Sorts. He makes some Chairs and Chaises every year but generally this kind of Work is for the Use of the Inhabitants and Also ye Cabinet work which is made in Town.
Casks There may be a Thousand Casks made in Town yearly besides what the Inhabitants use for Cyder.
Salt Petre Has been manufactured in the Time of the War, but is now imported cheaper than we can make it.
Earthern Ware A Small Quantity of this Article is made in Town about 9 Kilns a year valued at 12 £ pr Kiln. This Bussiness was first set up here in 1782.
Wooden Dishes The Ancient Characteristic Manufacture of Suffield is Over. Our Materials are gone.
Perhaps I have enumerated Articles in the foregoing Account, which were not expected if so you will use them or not according as you think proper. I am Sir with Respect & Esteem
Your Humble Sert
Alexr. King Honble: Roger Newberry Esquire
